195 F.2d 917
Donald E. HASSON, Appellant,v.W. H. HIATT, Warden, United States Penitentiary, Atlanta,Georgia, Appellee.
No. 13880.
United States Court of Appeals,Fifth Circuit.
May 5, 1952.

No appearance entered on behalf of appellant.
J. Ellis Mundy, U.S. Atty., Harvey H. Tisinger, and H. A. Stephens, Jr., Assts.  U.S. Atty., Atlanta, Ga., for appellee.
Before HOLMES, STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
The Court having read and considered the record and briefs and finding no error in the record the judgment is


2
Affirmed.